357 S.W.3d 286 (2012)
STATE of Missouri, Respondent,
v.
Kenneth BALL, Appellant.
No. ED 96284.
Missouri Court of Appeals, Eastern District, Division Two.
January 24, 2012.
Brocca Smith, Public Defender, MO Public Defender Office, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., KENNETH M. ROMINES, J., and ROBERT M. CLAYTON, J.

ORDER
PER CURIAM.
Kenneth Ball (Appellant) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Thomas J. Frawley presiding. Appellant was convicted by a jury of one count of second-degree assault. The court sentenced Appellant to four years incarceration.
On appeal. Appellant argues that the trial court erred in overruling his objection to testimony by the nurse practitioner who treated the victim that the victim's injuries were consistent with being hit, kicked, and punched. We have reviewed the briefs and the Record on Appeal and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.